Applicant's election with traverse of Group I, claims 1-9, is acknowledged.  The traversal is on the ground that it should be no undue burden on the examiner to consider all the claims.  This is not found persuasive because the two inventions have different classifications that require different searches.  The requirement is still deemed proper and is therefore made FINAL.  Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

The specification is objected to because it refers to a non-existent “FIG. 11”     (page 12, paragraph [0045], line 1).  Correction is required (“FIG. 11” should apparently be “FIG. 1”). 

Independent claim 1 is objected to because “the third dielectric” (lines 13 and 14) lacks antecedent basis.  Claims 2-9 depend on claim 1 and are thus similarly objected to.  Correction is required.  Specifically, claim 1’s “a bit line disposed between the second dielectric and the third dielectric, connected to the drain of the substrate; a third dielectric disposed on the bit line” should be “a bit line disposed on the second dielectric, connected to the drain of the substrate; a third dielectric disposed on the bit line.” 

Claims 1-9 will be allowed if independent claim 1 is corrected.  The prior art does not disclose or suggest corrected independent claim 1 as a whole.

United States Patent 6,261,897 is relevant to this application.

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814